Citation Nr: 1021710	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  08-30 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an effective date prior to September 9, 
2005, for the grant of entitlement to service connection 
of residuals, cervical fracture 2nd and 3rd vertebra.

2.	Whether a March 28, 1978, rating decision, which denied 
service connection for brain concussion with headaches, 
should be reversed or revised on the basis of clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.	The Veteran's current effective date for the grant of 
service connection for residuals, cervical fracture 2nd and 
3rd vertebra, is September 9, 2005, the date of receipt of 
the Veteran's most recent claim for this disability.

2.	The Veteran has not alleged specific errors of fact or law 
in the March 28, 1978 rating action which denied service 
connection for brain concussion with headaches, and the 
evidence of record does not show that the March 28, 1978 
rating decision was based on incorrectly applied statutes 
or regulations; that the correct facts, as they were then 
known, were not before the RO at the time of the decision; 
or that there was any error in the RO's decision which, if 
not made, would have manifestly changed the outcome of the 
decision.


CONCLUSION OF LAW

1.	The criteria for an effective date earlier than September 
9, 2005, for the grant of service connection for 
residuals, cervical fracture 2nd and 3rd vertebra, are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).

2.	The March 28, 1978, rating action that denied the 
Veteran's claim of entitlement to service connection for 
brain concussion with headaches does not contain clear and 
unmistakable error.  38 C.F.R. § 3.105 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in November 2006.  This letter informed 
the Veteran of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and of what 
evidence the appellant should provide.  Therefore, the Board 
finds that any notice errors did not affect the essential 
fairness of this adjudication, and that it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  The letter also explained how disability 
ratings and effective dates are assigned.  

The VA has also done everything reasonably possible to assist 
the appellant with respect to his claims for benefits on 
appeal, such as obtaining VA and private medical records, 
offering the Veteran a hearing, and providing the Veteran 
with a VA examination.  Consequently, the duty to notify and 
assist has been satisfied in this appeal.

In regards to the CUE issue on appeal, the notice provisions 
discussed above are not applicable.  The United States Court 
of Appeals for Veterans' Claims (Court) has held that the 
VCAA does not apply to CUE actions.  See Livesay v. Principi, 
15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply 
to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 
(2001) (holding VCAA does not apply to RO CUE claims).  The 
general underpinning for the holding that the VCAA does not 
apply to CUE claims is that regulations and numerous legal 
precedents establish that a review for CUE is only upon the 
evidence of record at the time the decision was entered (with 
exceptions not applicable in this matter).  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 
F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision).

Earlier Effective Date

The Veteran contends that he should be granted an earlier 
effective date for the grant of service connection for 
residuals, cervical fracture 2nd and 3rd vertebra.  The Board 
notes that the Veteran's current effective date, September 9, 
2005, is the date of the Veteran's most recent claim for 
service connection for residuals, cervical fracture 2nd and 
3rd vertebra.  That claim was granted by a September 2007 
rating decision from the date of claim, based on the receipt 
of new medical evidence linking the Veteran's disability to 
service.  The Veteran contends that he should have an 
effective date from the date of his earlier claim from 
December 2, 1977.

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).  More 
specifically, the effective date of an award of disability 
compensation for direct service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i) (2009).

The effective date for a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 
(q)(1)(ii).  A claimant may not receive an effective date 
earlier than the date of his application to reopen his claim.  
Smith v. West, 11 Vet. App. 134, 138 (1998); see Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993) (effective date for 
reopened claim cannot be the date of the original claim).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a) (2008).  However, any communication or 
action, indicating intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his or 
her duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2009).  

In this case, the RO initially denied service connection for 
residuals, cervical fracture 2nd and 3rd vertebra in March 
1978.  The Veteran was denied service connection at that time 
because the evidence did not show any cervical problems until 
1978, 19 years after his separation from service.  The 
Veteran did not appeal this decision, and it therefore became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 19.129, 19.192 (1991).

On September 9, 2005, the RO received a claim from the 
Veteran for service connection for residuals, cervical 
fracture 2nd and 3rd vertebra.  The Veteran claim was reopened 
and service connection was granted from June September 9, 
2005, the date of claim, based on the report of a January 
2007 VA examination, which indicated it was likely that the 
Veteran's current cervical arthritis diagnosis was related to 
service.

The Veteran submitted a Notice of Disagreement in October 
2007 indicating that he felt he was entitled to retroactive 
payment for this disability. 

Taking into account all relevant evidence, the Board finds 
that the Veteran has been properly assigned an effective date 
of September 9, 2005.  This date is the latter of the date of 
claim, or the date entitlement arose, as per 38 C.F.R. § 
3.400(q),(r) (2009).  Although the Veteran has filed a 
previous claim, that claims resulted in a final decision.  
Further, there are no treatment records dated within a year 
of the Veteran's filing of this claim, which could be 
considered as an informal claim for benefits, such that an 
earlier effective date could be granted on that basis.

While the Board is sympathetic to the Veteran's claim, the 
effective date of an award of service connection, however, is 
not based on the date of the earliest medical evidence of the 
disability.  Instead, it is based on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999).  The Board finds that there is no evidence 
of record indicating that the Veteran would be entitled to an 
earlier effective date for his service connected residuals, 
cervical fracture 2nd and 3rd vertebra.  

Therefore, Board finds that an effective date prior to 
September 9, 2005, is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).



CUE Claim

The Veteran alleges that CUE should be found in a March 28, 
1978, RO decision which denied service connection for a brain 
concussion with headaches.  Specifically, the Veteran 
alleges, through his accredited representative, that there 
was error in this decision in that a January 1978 VA 
examination conducted for rating purposes diagnosed the 
Veteran with a brain concussion due to a car accident in 1954 
and a cervical neck injury due to the car accident associated 
with chronic pain and headaches.  He argues that, therefore, 
service connection should have been granted.  In addition, he 
argues it appears that the VA rating specialist in March 1978 
gave no weight to the professional medical opinion and 
interjected his or her own opinion.

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.'"  
Luallen v. Brown, 8 Vet. App. 92, 94 (1995), quoting Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
Furthermore, in order for a claim of CUE to be reasonably 
raised, "the [appellant] must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.'"  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996), quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993) (emphasis in original); see 
also Luallen, supra (same).

In Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en 
banc), it was held that a finding of CUE as to a prior 
determination requires: (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator (that 
is, more than a simple disagreement as to how the facts were 
later evaluated), or the statutory or regulatory provisions 
extant at that time were incorrectly applied; (2) the error 
must be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication.

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-4 (1993), citing Russell v. Principi, 3 Vet. App. 
at 313 (1992) (en banc) (emphasis in the original).

Therefore, in order to determine whether the March 28, 1978, 
rating decision involved CUE, the Board must review the 
evidence which was of record at the time of the rating 
decision.  A determination of clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior unappealed decision.  See Eddy, 9 Vet. App. 
at 57 (citing Russell, 3 Vet. App. at 314; and Luallen, 8 
Vet. App. at 95).

In addition to the "diagnosis" of a brain concussion due to 
a car accident in 1954, noted in the January 1978 examination 
report, a January 1978 x-ray of the skull revealed no 
abnormal intracranial changes ,or findings of an intracranial 
mass or increased pressure.  In addition, of record was the 
report of a VA examination conducted in March 1961 which 
indicated that while there was a history of a head and neck 
injury in service there were no residuals of such at that 
time.  Neurologic examination is completely negative, and the 
cranial nerves are normal.  

The Court has held that silence in a final RO decision made 
before February 1990 cannot be taken as showing a failure to 
consider the relevant law, regulations, and evidence of 
record.  See Eddy, 9 Vet. App. at 58 (1996).  Consequently, 
the RO's failure to include a discussion of all the pertinent 
evidence then before it or citations to applicable statutory 
and regulatory provisions in its March 28, 1978, rating 
decision cannot form a basis for a valid claim of clear and 
unmistakable error.

The Veteran has not argued that any statutory or regulatory 
provisions extant at the time of the prior decision were 
incorrectly applied.  The Veteran has also not argued that 
the correct facts, as they were known at the time, were not 
before the adjudicator.  The Veteran has argued that he 
believes that the evidence shows that he was entitled to 
service connection at that time.  However, a review of the 
evidence does not reveal the type of error that would arise 
to the level of CUE.

To the extent that the Veteran may disagree with how the 
facts were weighed or evaluated by the RO in reaching its 
decision in March 28, 1978, the Board emphasizes that such 
disagreement with how the facts were weighed is insufficient 
to constitute CUE.  See Russell, Fugo, supra.  The Board 
observes that the Veteran's remedy at that time was to appeal 
the March 28, 1978, decision to the Board.  He did not do so 
and the Board may not now reweigh the facts as considered.

In this case, application of the law to the facts was 
reasonably exercised by the rating agency in March 28, 1978.  
The Board thus concludes therefore that there was no CUE in 
the March 28, 1978, RO decision.  Where there is no 
entitlement under the law to the benefit sought, the claim 
fails, and the appeal must be terminated.  Sabonis v. Brown, 
6 Vet. App. 426 (1994); see also Luallen v. Brown, 8 Vet. 
App. 92, 96 (1995).




ORDER

Entitlement to an effective date prior to September 9, 2005, 
for the grant of entitlement to service connection for 
residuals, cervical fracture 2nd and 3rd vertebra, is denied.

The claim that there was clear and unmistakable error in the 
March 28, 1978, RO decision which denied service connection 
for brain concussion with headaches is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


